Case 2:20-cv-01740-JAK-PJW Document 174 Filed 06/17/20 Page 1 of 1 Page ID #:38228

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                     CASE NUMBER:


    PDTW, LLC, et al.                                                  2:20−cv−01740−JAK−PJW
                                                     Plaintiff(s),

             v.
    RICHARD PEDDIE, et al.
                                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                   Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




    PLEASE TAKE NOTICE:

    The following problem(s) have been found with your electronically filed document:

    Date Filed:         6/11/2020
    Document Number(s):                 133−154
    Title of Document(s):              Exhibits
    ERROR(S) WITH DOCUMENT:

    Title page is missing.

    Pursuant to Local Rule 11−3.8, the filer should prepare a separate title page




    Other:

    Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
    document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
    notice unless and until the Court directs you to do so.


                                                    Clerk, U.S. District Court

    Dated: June 17, 2020                            By: /s/ Jenny Lam Jenny_Lam@cacd.uscourts.gov
                                                       Deputy Clerk

    cc: Assigned District Judge and/or Magistrate Judge

        Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
